Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 1 of 13 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   Case No.
 JESSICA BHULAI,

                                  Plaintiff,                               COMPLAINT

                  - against -
                                                                           PLAINTIFF DEMANDS
 MM HOTEL MANAGEMENT, LLC d/b/a THE                                        A TRIAL BY JURY
 GARDEN CITY HOTEL, and FAWZY ABDALLA,
 individually,

                                   Defendants.
 ----------------------------------------------------------------------X

        JESSICA BHULAI, (“Plaintiff”), by and through her attorneys, PHILLIPS &

ASSOCIATES, PLLC, against MM HOTEL MANAGEMENT, LLC, doing business as, THE

GARDEN CITY HOTEL (“MM Hotel”) and FAWZY ABDALLA (“Abdalla”), individually,

(collectively, as “Defendants”) alleges upon knowledge as to herself and her own actions and upon

information and belief as to all other matters as follows:

                                        NATURE OF THE CASE

1.      This is a civil action based upon violations that Defendants committed of Plaintiff’s rights

        guaranteed to her by: (i) the sex discrimination provisions of Title VII of the Civil Rights

        Act of 1964, as amended (“Title VII”); (ii) the sex discrimination provisions of the New

        York State Human Rights Law, New York State Executive Law, § 296 et seq.

        (“NYSHRL”); and (iii) any other claim(s) that can be inferred from the facts set forth

        herein.

                                     JURISDICTION AND VENUE

2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action arises

        under 42 U.S.C. § 2000(e), et seq.
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 2 of 13 PageID #: 2



3.    The Court has supplemental jurisdiction over all state law claims pursuant to 28 U.S.C.

      §1367.

4.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), as a substantial part of

      the actions or omissions giving rise to the claims for relief occurred within this judicial

      district.

                            PROCEDURAL PREREQUISITES

5.    Plaintiff filed a charge of discrimination upon which this Complaint is based with the Equal

      Employment Opportunities Commission (“EEOC”) and New York State Division of

      Human Rights (NYSDHR).

6.    Plaintiff received a Determination and Order of Dismissal for Administrative Convenience

      from the NYSDHR, dated July 29, 2019, with respect to the instant charges of

      discrimination. A copy of the Notice is annexed to this Complaint.

7.    This action is being commenced within 90 days of receipt of the Determination and Order of

      Dismissal for Administrative Convenience.

                                          PARTIES

8.    At all relevant times herein, Plaintiff was and is a resident of the State of New York and

      was and is a “person” and an “employee” entitled to protection as defined by Title VII and

      the NYSHRL.

9.    At all relevant times herein, Defendant MM Hotel is a domestic limited liability company

      that operates in the management services and hotel industry, with its principal place of

      business located at 45 Seventh Street, Garden City, New York 11530.

10.   At all relevant times herein, Defendant Abdalla works for Defendant MM Hotel as the

      Executive Housekeeper. In that role, Defendant Abdalla directly supervises Defendant

      MM Hotel’s employees, including Plaintiff.         Additionally, Defendant Abdalla has


                                               2
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 3 of 13 PageID #: 3



      authority to hire, fire, or affect the terms and conditions of Plaintiff’s employment. In fact,

      Defendant Abdalla hired Plaintiff.

11.   At all relevant times herein, Defendant MM Hotel “employs” fifteen and thus one or more

      “employees,” and is thus an “employer” within the meaning of Title VII and the NYSHRL,

      while Defendant Abdalla is an “employer” and “person” within the meaning of Title VII

      and the NYSHRL.

                                     MATERIAL FACTS

12.   MM Hotel is a limited liability company that operates a hotel located at 45 Seventh Street,

      Garden City, New York 11530 that holds itself out to the public and does business under

      the name The Garden City Hotel (“the Hotel”).

13.   On October 5, 2018, Plaintiff started work with Defendants as a housekeeping manager at

      the Hotel, earning an approximate annual salary of $46,000.00.

14.   In or around the end of October or beginning of November 2018, while Plaintiff and

      Defendant Abdalla were in the housekeeping office, Defendant Abdalla pointed to

      Plaintiff’s breasts, indicating that Plaintiff’s bra was accidently exposed. Defendant

      Abdalla further commented that Plaintiff had “big breasts” and “very nice breasts.”

      Defendant Abdalla’s comments were unwelcome and offensive to Plaintiff.

15.   On November 4, 2018, when Defendant Abdalla saw Plaintiff arrive at the Hotel, he

      approached her and indicated that he wanted to give Plaintiff a hug. Defendant Abdalla

      then demanded that Plaintiff go in to one of the vacant hotel rooms. Distraught and in fear

      of losing her job, Plaintiff had no choice but to oblige.

16.   While in the vacant room, Defendant Abdalla hugged Plaintiff and forced his tongue in

      Plaintiff’s mouth. Then, Defendant Abdalla ordered Plaintiff to show him her breasts.

      Traumatized and petrified, Plaintiff felt paralyzed and was unable to move. Defendant


                                                3
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 4 of 13 PageID #: 4



      Abdalla forcibly lifted Plaintiff’s shirt, took Plaintiff’s left breast out of her bra, and sucked

      on Plaintiff’s breast. After Defendant Abdalla finished his unlawful conduct, Plaintiff

      pulled her shirt down and left the vacant room, with Defendant Abdalla trailing behind her.

      Plaintiff then turned around and told Defendant Abdalla that he was taking advantage of

      Plaintiff.

17.   Plaintiff made it clear through her objections to the unlawful sexual contact that Defendant

      Abdalla’s conduct was unwelcome.

18.   On November 12, 2018, Plaintiff e-mailed Ann Bonet, the Director of Human Resources,

      to lodge an internal complaint regarding Defendant Abdalla’s sexual harassment.

19.   On November 15, 2018, after returning from her two-days off, Plaintiff again e-mailed Ms.

      Bonet (“November 15 e-mail”) at work, detailing the two incidents of Defendant Abdalla’s

      sexual harassment.

20.   That same day, Ms. Bonet called Plaintiff into a meeting to talk about Plaintiff’s November

      15 e-mail. During this meeting, while visibly emotionally distraught, Plaintiff explained

      Abdalla’s sexual harassment.        Plaintiff expressed her concern against working with

      Defendant Abdalla, especially on November 18, 2018, when they were both scheduled the

      same shift. Plaintiff made it known to Ms. Bonet that she feared Defendant Abdalla and

      that she did not feel safe working with him. Though Ms. Bonet told Plaintiff that she was

      going to launch an investigation, she failed to address Plaintiff’s concern about her safety

      at work.

21.   In or around January of 2019, Defendants constructively discharged Plaintiff.

22.   Defendants intentional failure to address Plaintiff’s safety concerns created a work

      atmosphere so intolerable that she was forced to quit.

23.   A reasonable employee in Plaintiff’s situation would have felt compelled to resign.


                                                  4
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 5 of 13 PageID #: 5



24.      Defendant Abdalla made Plaintiff’s working conditions intolerable that she was

         constructively discharged.

25.      For example1, Abdalla would stay at work after his shifts ended and would roam the halls

         following Plaintiff as she cleaned/inspected the guest’s rooms assigned to her.

26.      Abdalla had no duties or responsibilities to monitor the floors Plaintiff worked, especially

         after his shifts ended, yet he continued to do so.

27.      Abdalla would linger after his shifts and roam the floors Plaintiff worked even though there

         were three other managers on duty at those times. In other words, Abdalla had no purpose

         to be on those floors except to continue harassing and intimidating Plaintiff.

28.      Plaintiff complained to the HR director who stated that Abdalla was free to do whatever he

         wanted after his shifts ended.

29.      Abdalla never roamed the floors Plaintiff worked post-shift ending prior to Plaintiff

         lodging a sexual harassment complaint.

30.      On another occasion when Plaintiff’s shift ended at around 7:00pm Plaintiff noticed that

         Abdalla was sitting in his car (which was parked only a few cars down from Plaintiff’s

         vehicle) even though his shift ended at 4:00pm.

31.      Plaintiff then asked a security guard to escort Plaintiff to her car.

32.      On another occasion, Plaintiff was located in the house keeping office preparing to begin

         inspecting/cleaning her assigned room. Plaintiff had with her a work device issued to her

         by Defendants (known as the “hot sauce” device) which allowed her to communicate with

         other staff.

33.      Plaintiff stepped out of the office briefly leaving her hot sauce device behind. When she

         returned the device had gone missing.


1   This is not an exhaustive list.

                                                    5
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 6 of 13 PageID #: 6



34.       Plaintiff then searched the office and the approximately six rooms she previously

          cleaned/inspected but could not locate the device.

35.       Abdalla learned the device was missing and ordered Plaintiff to check a particular room

          with him. Plaintiff refused to enter any room alone with Abdalla based on the sexual

          harassment allegations noted above.

36.       Abdalla continued insisting he and Plaintiff enter a room alone together under the guise of

          looking for the device.

37.       Plaintiff then attempted to leave that particular floor after the search was unfruitful.

          Abdalla physically blocked Plaintiff from entering the elevator to leave.            Plaintiff

          eventually circumvented Abdalla and got away.

38.       The next day Plaintiff learned that around 2:00pm a guest had turned in the missing device.

39.       Plaintiff then checked and saw that particular guest checked out at 6:00am which made it

          unlikely that particular guest turned in the device at 2:00pm.

40.       Plaintiff then checked the “do-out2” list and learned the particular room where the guest

          that turned in the device stayed had been removed from Plaintiff’s list. In other words, that

          particular room was not assigned to Plaintiff, and thus, she would not (and did not) enter

          that particular room at any time during the shift when the device went missing.

41.       Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

42.       Additionally, as a result of Defendants’ discriminatory treatment of Plaintiff, she has

          suffered pecuniary loss, emotional distress, and physical ailments.

43.       As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

          continue to suffer pecuniary loss, emotional pain, suffering, inconvenience, loss of

          enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced severe


2
    This is a list of rooms assigned to Plaintiff to clean/inspect following guests’ departures.
                                                    6
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 7 of 13 PageID #: 7



      emotional and physical distress.

44.   Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law.        As such, Plaintiff demands punitive damages against all

      Defendants, jointly and severally.

          FIRST CAUSE OF ACTION AGAINST DEFENDANT MM HOTEL
                    Sex Discrimination in Violation of Title VII

45.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

46.   42 U.S.C. § 2000e-2(a)(1), states in relevant part:

             It shall be an unlawful employment practice for an employer to fail
             or refuse to hire or to discharge any individual, or otherwise to
             discriminate against any individual with respect to their
             compensation, terms, conditions, or privileges of employment,
             because of such individual’s race, color, religion, sex, or national
             origin[.]

47.   As described above, Defendant MM Hotel discriminated against Plaintiff on the basis of

      her sex, in violation of Title VII, by creating, fostering, condoning, accepting, ratifying,

      and/or negligently failing to prevent or remedy a hostile work environment that included,

      among other things, severe or pervasive harassment of Plaintiff based on her sex.

48.   As a result of Defendant MM Hotel’s unlawful discriminatory conduct in violation of Title

      VII, Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional

      distress, including, but not limited to depression, embarrassment, stress and anxiety, loss

      of self-esteem and self-confidence, and emotional pain and suffering, for which she is

      entitled to an award of monetary damages and other relief.

49.   Defendants constructively discharged Plaintiff.

50.   Defendant MM Hotel’s unlawful discriminatory actions constitute malicious, willful, and

      wanton violations of Title VII, for which Plaintiff is entitled to an award of punitive


                                                7
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 8 of 13 PageID #: 8



       damages.

           SECOND CAUSE OF ACTION AGAINST DEFENDANT MM HOTEL
                                 Retaliation in Violation of Title VII
51. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

52. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that it

   shall be unlawful employment practice for an employer: “(1) to . . . discriminate against any

   of his employees . . . because he has opposed any practice made an unlawful employment

   practice by this subchapter, or because he has made a charge, testified, assisted or participated

   in any manner in an investigation, proceeding, or hearing under this subchapter.”

53. Defendants’ engaged in an unlawful discriminatory practice by retaliating and otherwise

   discriminating against Plaintiff because of Plaintiff’s opposition to unlawful employment

   practices.

54. Plaintiff was retaliated against by Defendants for engaging in protected activity.

55. Plaintiff was constructively in retaliation for engaging in the above stated statutorily protected

   activity.

56. As a direct result of the acts and conduct complained of herein, Plaintiff has suffered

   inconvenience, special damages, and other compensation which such employment entails, and

   Plaintiff has also suffered future pecuniary losses, humiliation, anger, depression, sadness,

   emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

   losses.

57. Defendants’ conduct was malicious, willful, outrageous, and conducted with full knowledge

   of the law.

58. Plaintiff is entitled to the maximum amount allowed under this statute/law.




                                                  8
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 9 of 13 PageID #: 9



               SECOND CAUSE OF ACTION AGAINST DEFENDANTS
                    Sex Discrimination in Violation of the NYSHRL

59.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

60.   Executive Law § 296(1)(a) provides that:

              It shall be an unlawful discriminatory practice: For an employer or
              licensing agency, because of an individual’s age, race, creed, color,
              national origin, sexual orientation, military status, sex, disability,
              predisposing genetic characteristics, marital status, or domestic
              violence victim status, to refuse to hire or employ or to bar or to
              discharge from employment such individual or to discriminate
              against such individual in compensation or in terms, conditions or
              privileges of employment.

61.   As described above, Defendants discriminated against Plaintiff on the basis of her sex, in

      violation of NYSHRL, by creating, fostering, condoning, accepting, ratifying, and/or

      negligently failing to prevent or remedy a hostile work environment that included, among

      other things, severe or pervasive harassment of Plaintiff based on Plaintiff’s sex. As a

      result of Defendants’ unlawful discriminatory conduct in violation of the NYSHRL,

      Plaintiff has suffered, and continues to suffer, economic loss, for which she is entitled to

      an award of monetary damages and other relief.

62.   As a result of Defendants’ unlawful discriminatory conduct in violation of NYSHRL,

      Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional

      distress, including, but not limited to, depression, embarrassment, stress and anxiety, and

      emotional pain and suffering, for which she is entitled to an award of monetary damages

      and other relief.




                                                9
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 10 of 13 PageID #: 10



                              AS A FOURTH CAUSE OF ACTION
                           FOR RETALIATION UNDER NYSHRL § 296

 49.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

50.    By the acts and practices described above, Defendants retaliated against Plaintiff for their

       opposition to unlawful discrimination under NYSHRL § 296

51.    Plaintiff was constructively discharged in retaliation for engaging in the protected activity

       of reporting sexually harassing and discriminatory conduct.

52.    The defendant acted with malice and/or reckless indifference to Plaintiff statutorily

       protected rights.

       Plaintiff is entitled to the maximum amount of damages allowed under this statute



                                        JURY DEMAND

63.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury on all

       claims in this action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:

A.     Declaring that Defendants engaged in unlawful employment practices prohibited by Title

       VII and the NYSHRL, and that Defendants discriminated against Plaintiff on the basis of

       her sex;

B.     Restraining Defendants from any retaliation against Plaintiff for participating in any form

       in this litigation;

C.     Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

       unlawful discrimination, and to otherwise make her whole for any losses suffered as a result



                                                10
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 11 of 13 PageID #: 11



      of such unlawful employment practices;

D.    Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

      distress, pain and suffering and injury to her reputation in an amount to be proven;

E.    Awarding Plaintiff punitive damages;

F.    Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

      prosecution of the action; and

G.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy the Defendants’ unlawful employment practices.




Dated: New York, New York
       October 10, 2019
                                                           PHILLIPS & ASSOCIATES,
                                                           ATTORNEYS AT LAW, PLLC



                                                            /s/ Joshua M. Friedman
                                                           Joshua M. Friedman, Esq.
                                                           45 Broadway, Suite 620
                                                           New York, New York 10006
                                                           T: (212) 248 - 7431
                                                           F: (212) 901 - 2107
                                                           jfriedman@tpglaws.com




                                              11
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 12 of 13 PageID #: 12
Case 2:19-cv-05743-SJF-SIL Document 1 Filed 10/10/19 Page 13 of 13 PageID #: 13
